Citation Nr: 0320002	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1972 and died in January 1987.  The appellant is his mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to 
service connection for the cause of the veteran's death.  

In September 2000, the appellant and the veteran's brother, 
sitting at the RO, gave sworn testimony at a video conference 
hearing before the undersigned, sitting in Washington, D.C.  
A transcript of that hearing is of record.  

When this case was previously before the Board in November 
2000, it was remanded to the RO for additional development 
and compliance with pertinent provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  Following completion of the steps directed by the 
Board, the RO did not acquire any additional pertinent 
evidence and, in November 2002, returned the case to the 
Board for appellate consideration.  

In January 2003, pursuant to procedures then in effect, the 
Board attempted to obtain the hospital report and clinical 
records of the veteran's final hospitalization at St. Agnes 
Medical Center, Philadelphia, Pennsylvania, in January 1987.  
However, in correspondence dated in April 2003, St. Agnes 
reported that it did not have any records pertaining to the 
veteran.  Evidence submitted by the appellant in response to 
correspondence from the Board dated in April 2003 was 
duplicative of evidence already of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran died at St. Agnes Medical Center in January 
1987 at the age of 37.  The immediate cause of death, as 
determined on autopsy, was severe cerebral anoxia secondary 
to a sickle cell crisis.  The autopsy also showed that the 
veteran's compromised cardiac status, including left 
ventricular hypertrophy, significantly contributed to his 
demise.  

3.  Hypertensive heart disease eventually manifested by left 
ventricular hypertrophy began in service.  

4.  A service-connected disability contributed substantially 
or materially to the veteran's demise.  


CONCLUSIONS OF LAW

1.  Hypertensive heart disease was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  A disability incurred in service contributed 
substantially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, 
supplemental statements of the case, and Board 
correspondence, the appellant has been informed of the 
evidence necessary to substantiate her claim and of her and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained to the extent possible, and the Board finds that the 
record contains sufficient medical evidence to make a 
decision on the appeal.  Accordingly, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record shows that the veteran died at St. Agnes Medical 
Center in January 1987 at the age of 37.  The death 
certificate listed the cause of death as encephalomalacia due 
to toxic encephalopathy and showed cardiomegaly and pulmonary 
edema and congestion as significant conditions contributing 
to death.  

An autopsy performed in February 1987 determined that the 
immediate cause of death was attributable to severe cerebral 
anoxia secondary to a sickle cell crisis.  It was reported 
that a hemoglobin electrophoresis run on a premortem blood 
specimen showed that the veteran was "hemoglobin SA or 
sickle trait."  It was indicated that, in general, persons 
with the sickle trait did not have problems of sickle cell 
crisis or a significant anemia.  However, under conditions 
inducing anoxia, such individuals have been known to undergo 
sickle cell crisis.  What precipitated the crisis in the 
veteran's case was not clear.  It was noted, however, that he 
had a right lower lobe pneumonia.  In addition, his cardiac 
status was compromised, as evidenced by the numerous 
pigmented macrophages within the alveoli and by left 
ventricular hypertrophy.  It was stated that drug or alcohol 
abuse might also have been a contributing factor in the 
anoxia.  

The autopsy report includes pertinent findings of left 
ventricular hypertrophy, right heart dilatation, and mild 
coronary atherosclerosis.  The appellant contends that the 
veteran's death was due to a heart disorder that originated 
during service.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service medical records show that when the veteran was 
examined for service entrance in November 1967, his blood 
pressure was 128/84, and a chest X-ray was negative.  His 
cardiovascular and respiratory systems were normal on 
clinical examination.  However, his blood pressure was 138/90 
on a physical examination conducted in April 1970, and 
hypertension was noted as a significant diagnosis on a 
physical examination, apparently conducted for separation 
processing, in March 1972.  In June 1972, after hitting his 
head on a door, the veteran underwent skull X-rays, which 
were negative.  However, his blood pressure was 140/98.  

Hypertension was diagnosed on an Agent Orange examination 
conducted by VA in April 1981, when his blood pressure was 
recorded as 190/120 in the left arm and 170/120 in the right 
arm.  Although his blood pressure was within normal limits on 
a VA examination performed in June 1983, it was noted that 
the veteran was then taking hydrochlorothiazide (HCTZ) and 
propranolol, both anti-hypertensive medications.  See 
Physicians' Desk Reference 2243, 2571 (47th ed. 1993).  
Although the mild hypertension diagnosed on that examination 
was felt to be uncomplicated, an electrocardiogram (ECG) 
conducted at that time indicated the presence of left 
ventricular hypertrophy.  In addition, George T. Hayes, M.D., 
stated in correspondence dated in August 1999 that he 
recalled treating the veteran during the 1980's for high 
blood pressure "and an uncertain cardiac condition."  
Unfortunately, Dr. Hayes noted, the medical records were 
unavailable.  

Based on the evidence of record, the Board concludes that the 
veteran initially developed hypertension in service that was 
eventually manifested by left ventricular hypertrophy and a 
compromised cardiac status that in turn contributed 
substantially to his demise during the sickle cell crisis 
that was the underlying cause of death.  In these 
circumstances, the Board concludes that service connection 
for the cause of the veteran's death must be granted.  In so 
finding, the Board has accorded the appellant the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

